STEPHEN GE GE YOUNG
PLAINTIFF,

 

VS.

THE UNIVERSITY OF HAWAII;

WILLIAM S. RICHARDSON SCHOOL
OF LAW;

AVIAM SOIFER;

DENISE ANTOLINI;

RONETTE KAWAKAMI;

HEATHER SMITH-LEE; and

MARI MATSUDA

THE AMERICAN BAR ASSOCIATION;

AMERICAN BAR ASSOCIATION LEGAL
EDUCATION “SECTION”

THOMSON REUTERS, Inc.; and

WILLIAM QR VOGELER
BREAKING MEDIA Inc.
KATHRYN RUBINO
DEFENDANTS.

Vr

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF MICHIGAN

i LE
x JAN 13 2020

|
|
|
|
|
|
|
|
|
|
|
|
|
|
|

CLERK'S OFFICE
DETROIT

Docket No.:
2:19-cv-13559

DOCUMENT TITLE:

Plaintiff's Response to
Court's Order to Show
Cause

Judge:
Honorable Arthur J. Tarnow

Magistrate Judge:
Honorable David R. Grand
 

 

TABLE OF CONTENTS

 

 

PRELIMINARY STATEMENTS

 

SECTION 1 - FORUM NON CONVENIENS

ISSUE 1A: FORUM NON CONVENIENS GENERAL DISCUSSION ......cccccccccesccssccseccssesessescesssecseseseeees

ISSUE 1B: RELATIONSHIP BETWEEN FORUM NON CONVENIENS AND FORUM

SELECTION CLAUSES .....ccscccssscssccssscssaccsscccscecossessceseccesscessesssccsusessccssecensesteesascesseessecesssssenseseasenes

ISSUE 2A: ALTERNATE FORUM WOULD BE SO SERIOUSLY PREJUDICIAL TO THE

PLAINTIFF AS TO PREVENT JUSTICE.......csccsssessessessscssssssssscsscsssssscsscssccsscvssssscsussscesesssessecsacsneeaceuss
ISSUE 2B: THE FEDERAL DISTRICT COURT FOR THE FEDERAL DISTRICT OF HAWAII

WOULD BE INEFFECTIVE AND UNFAIRLY HANDLE THE SUIT.......ccceccsscsscsssesssssssssssecescsscceececeees
ISSUE 2C: CHANGING THE VENUE TO THE FEDERAL DISTRICT COURT FOR THE

DISTRICT OF HAWAII WOULD BE SO SERIOUSLY INCONVENIENT SUCH THAT REQUIRING

THE PLAINTIFF TO BRING SUIT THERE WOULD BE UNJUST ....ccscccsscssssessccsscssessscccssccsscesscesseeseceesees

ISSUE 3A: ANTICIPATED WITNESSES AND NATURE OF REQUIRED DISCOVERY AND
TESTIMONY ........cssccsscesssesssessssesscecseceesceeseesessessssesescsecesssosssssasesssessscsesecssesscsssceseasesseeaceesacensaeenees

SECTION 4 —- DISCUSSION REGARDING ANTITRUST CAUSE OF ACTION............

ISSUE 4A: SIGNIFICANCE OF ANTITRUST CAUSE OF ACTION IN COMPLAINT ......sesscsccssseseceeeecceee
ISSUE 4B: SPECIFIC EVIDENCE SUPPORTING ANTITRUST CAUSE OF ACTION\....ccccccseesseceecceeeeees
ISSUE 4C: OVERWHELMING PUBLIC INTEREST IN THE ANTITRUST CAUSE OF ACTION

BEING HEARD FAIRLY AND IN A TRANSPARENT MANNER uuusscsccsscssscsesceccsccccesceeesesereccecesscserseees

Page | of 24

 
 

Plaintiff's Response to the Court’s Order for Show Cause Why a Sua Sponte

Motion for Forum Non Conveniens Should not be Granted

Preliminary Statements

1. The Plaintiff would like to formally apologize to the Federal District Court
for the Eastern District of Michigan for not providing a printed courtesy copy of the Complaint’s
Appendix, or filing a printed copy (or digital media equivalent) of the Complaint’s Appendix,
and relying on an attempt to disseminate information digitally despite being unable to file
electronically. The Plaintiff was made aware of a potential issue of ex-parte communications
with the court in a conversation with the Detroit Mercy Pro Se Clinic on December 18, 2019 at
04:21PM (EST); as a direct result he will submit a digital copy in the form of a CD/DVD/USB
Data Storage Device of the Complaint Appendix in redacted format (henceforth “Complaint
Appendix Redacted for Public Release”) to the Federal District Court for the Eastern District of
Michigan and printed courtesy copy in non-redacted format for the Honorable Judge Arthur J.
Tarnow as required in the Judge’s Standing Orders. A large amount of confusion likely resulted
from this mistake and the Plaintiff appreciates the Federal District Court’s patience and
permission to address and remedy the issue.

2. Additionally, the Plaintiff will submit all additional documents, and
supplemental materials, in one of the electronic formats mentioned in { 1. This will include, at a
minimum, three binders of preliminary evidence exhibits related to the Plaintiff's Response to
the Court’s Order to Show Cause Why a Sua Sponte Motion for Forum Non Conveniens Should
not be Granted and a fourth binder with the Complaint and Complaint Appendix. The evidence
exhibits being submitted currently are preliminary evidence exhibits and will likely be altered in

numbering for official exhibits in the event of a trial. As a result, the evidence exhibits are being

Page 2 of 24
 

marked with “P-” prior to the exhibit number. This evidence exhibit marking is being done in an
attempt to make it easier for finding and referencing evidence; especially in cases where page
numbers were not printed for the entire series as is the case with what will be referenced as

“Support for Plaintiff’s Response to the Court’s Show Cause Order #1”.

Section 1 — Forum Non Conveniens

Issue 1A: Forum Non Conveniens General Discussion
3. The two factors which determine whether a forum non conveniens motion,
under 28 U.S.C. § 1404 (a), should be granted are that (1) an alternate forum is available and
adequate to hear the case; and (2) that the balance of private and public interests demonstrate the
forum is actually unnecessarily burdensome to a Defendant or the Court.
4, A dismissal on forum non conveniens grounds is appropriate when
the defendant establishes, first, that the claim can be heard in an available and
adequate alternative forum and, second, that the balance of private and public
factors listed in Gulf Oil, 330 U.S. at 508-09, 67 S.Ct. 839, reveals that trial in the
chosen forum would be unnecessarily burdensome to the defendant or the court.
See Piper Aircraft Co. v. Reyno, 454 U.S. 235, 256 n. 23, 102 S.Ct. 252, 70 L.Ed.2d
419 (1981).

Duha y. Agrium, Inc., 448 F.3d 867, 873 (6th Cir. 2006).

5. The current legal standard in the 6th Circuit Court is when a Plaintiff is
able to make a “real showing” of convenience in his home forum in which he sued; this should
normally overcome a forum non conveniens motion by a Defendant. While this motion for forum
non conveniens was brought Sua Sponte by the Federal District Court for the Eastern District of
Michigan, it is only reasonable to extend the existing 6th Circuit Court rule such that when a
Plaintiff can make a real showing of convenience in his home forum it should outweigh the

inconvenience of Defendants presented in the Sua Sponte Motion by a Court.

Page 3 of 24
 

6. In Koster [Koster v. American Lumbermens Mutual Casualty Co.,
330 US. at 524, 67 S.Ct. 828 (1947)], we stated that ‘[in] any balancing of
conveniences, a real showing of convenience by a plaintiff who has sued in his
home forum will normally outweigh the inconvenience the defendant may have
shown.’

Duha, 448 F.3d at 874.

7. Four factors demonstrate a real showing of convenience for the Plaintiff in
his home forum in this case: the relative financial power of the Defendants relative to the
Plaintiff; the fact the Plaintiff attempted to obtain legal counsel in the State of Hawaii, was
unable to, and as a result even if a motion for appointment of legal counsel provided under 28
U.S.C. § 1915 (e)(1) (or even legal counsel in a mentoring role) were granted, the rules in
Hawaii, See Haw. Super. Ct. R. 1.9(d-f), would bar the appointed counsel from participation; the
Defendant Ronette Kawakami, and by extension the University of Hawaii and WSRSL,
tampered with the witnesses, jury pool, and ability to obtain legal counsel in Honolulu, Hawaii as
stated in the Complaint; and the Plaintiff suffers from Complex PTSD, as a direct result of the
repeated traumas which occurred in Hawaii at the hands of the Defendants in Hawaii.

8. In this situation, the Plaintiff cannot be expected to compete with the
resources of a State University (the University of Hawaii), a multinational corporation
headquartered in Toronto, Canada (Thomson Reuters), arguably the largest legal entity in the
United States (the American Bar Association), or even the comparatively small Breaking Media
company. Any inconvenience due to travel costs for any of the Defendants would be offset by
their incredibly large amount of financial resources. Whereas, if the Plaintiff were to have to
litigate in Hawaii, the cost burden would be high enough to prohibit the Plaintiff from pursuing
litigation based solely on the costs of living and travel expenses related to Honolulu, Hawaii.

9. The Plaintiff has demonstrated a lack of financial resources in the Motion

to Proceed in Forma Papyrus as filed with the Federal District Court for the Eastern District of

Page 4 of 24

 
 

 

Michigan Clerk’s Office on December 3, 2019. If there were any doubts as to the lack of
financial resources available, the net worth of the Plaintiff can be measured by his student loan
debt as it is significantly larger than all of the Plaintiff's assets combined at approximately
$150,000.

10. The Plaintiff intends to file a motion with the court for legal
representation, or legal assistants, to assist with the case given the sheer size and complexity of
the issues being presented. See Complaint Appendix § A.5 regarding Plaintiff’s list of motions.
The Plaintiff can request this on the grounds of 28 U.S.C. § 1915 (e)(1) which states, “The court
may request an attorney to represent any person unable to afford counsel”.

11. The Plaintiff can demonstrate he attempted to obtain legal counsel in the
State of Hawaii and was unable to do so (largely based on the actions of the defendants in
Hawaii). The State Bar for Hawaii prohibits lawyers from outside of the Bar Association from
practicing in the State of Hawaii unless they are able to appear pro hac vice with a sponsored
member of the Hawaiian Bar Association appearing as head counsel. (This is in stark contrast to
the policy in Michigan permitting a Bar licensed attorney from any state to apply for admission
to practice law.) State of Hawaii Supreme Court Rule 1.9 makes a change in venue incredibly
burdensome to the Plaintiff in this legal case and would be very burdensome to fellow
Defendants Thomson Reuters and Breaking Media.

12. The Federal District Court for the District of Hawaii is located in
Honolulu, Hawaii. Based on the behavior of the Defendants at the University of Hawaii it can be
inferred from the number of laws stated to be violated in the Complaint that the Defendants have
two beliefs or objectives; (1) For the case to be heard at the Federal District Court for the District

of Hawaii; and (2) Once the case is located in the Federal District Court for the District of

Page 5 of 24
 

 

Hawaii take advantage of the combination of the prejudice of the District Court for the
University of Hawaii, and State of Hawaii Entities in General, and exploit the attempts to
obstruct justice by ensuring the Plaintiff is judged on the libelous articles written about him prior
to any evidence being presented in the case. The Defendants are also well aware of the racial
discrimination rampant in the area around Honolulu with regard to people from the Continental
United States and people who appear “white” or are of primarily Caucasian ancestry.

13. The Plaintiff incorporates, as if stated herein, Preliminary Evidence
Exhibit P-29, “Facebook Conversation #1 with Doe Witness 1”, regarding the knowledge of the
Above the Law Article and the fact the witness was aware the law firms in Honolulu had
knowledge of both the photographs of the filed Complaint prior to the Above the Law Article’s
publication (which has still not been formally requested for viewing as demonstrated in
Plaintiff's Preliminary Exhibit P-2.1: “Printable Case View Dated December 21, 2019 at 07:29
AM HST”) and Plaintiff's Preliminary Evidence Exhibit P-22.1 containing the source code for
the Above the Law Article written by Kathryn Rubino with the date originally published and the
date modified.

14. The Plaintiff must correct a factual mistake in the Complaint, specifically
in § 157. The Plaintiff stated the date of the request being denied was April 19, 2019, the case
was unofficially dismissed on April 19, 2019, and the case was formally dismissed on April 22,
2019. The actual dates should be as follows: Request for Reconsideration was filed on April 18,
2019; Request Denied on April 26, 2019; Case Unofficially Dismissed on April 26, 2019; and
Case Officially Dismissed on April 29, 2019. The Plaintiff formally apologies for this error and

will rectify this in a First Amended Complaint. (Docket No. 1 and Ex. P-2.1).

Page 6 of 24

 
 

 

15. The Plaintiff has been diagnosed as having Complex PTSD as
demonstrated in the medical files in Plaintiff's Preliminary Evidence Exhibit P-20, as well as
statements made in email to the Defendants in this case in Plaintiff's Preliminary Evidence
Exhibits P-1.4, P-1.6, and P-1.7. The Plaintiff had never been diagnosed with PTSD, in any
form, prior to returning from Hawaii. (See Ex. P-20). As a result of the diagnoses of PTSD
occurring after the Plaintiff returned from Hawaii, the fact the witnesses who would be
interviewed in Hawaii are both actual and proximate cause of the PTSD, and the Plaintiff has
demonstrated beyond a reasonable doubt the desire to not need to return to the State of Hawaii at
any point in his lifetime; it is reasonable to question whether the Plaintiff would be able to
litigate this case if it were in the State of Hawaii under the circumstances. Even if the Plaintiff
would be able to litigate the matter in the State of Hawaii, the likely price would be significant
emotional and psychological shocks which would already compound the Complex PTSD issues.

16. As aresult of the probable inability for the Plaintiff to even litigate the
case in a pro se capacity, due to the high probability of harm to the Plaintiff psychologically by
returning him to the State of Hawaii where the original injuries occurred (Complex PTSD differs
from PTSD in that it develops over a sustained period of repeated and significant psychological
traumas), combined with the fact the Plaintiff had tried to obtain legal counsel even before the
attempt by Associate Dean Ronnette Kawakami to intimidate witnesses and potential legal
counsel the Plaintiff could secure (Ex. P-24). The Plaintiff argues these facts constitute a
significant real showing of Plaintiff convenience in bringing suit in his home state as opposed to
the Federal District Court for the District of Hawaii.

17. The Combination of J 3-13 and § 15-16 demonstrate the selection of the

Federal District Court for the Eastern District of Michigan was made both out of convenience to

Page 7 of 24

 
 

the Plaintiff (and non-Hawaiian defendants) and as justice requires because the substantial

inconvenience of the Plaintiff by the venue being in Hawaii is prejudicial to the point of forcing
the Plaintiff to choose between seeking justice in this case, which would only be possible if the
Federal District Court for the District of Hawaii were willing to grant an injunction providing
equitable relief necessary to offset the tremendous cost burden for the Plaintiff, and both
maintaining the psychological health of the Plaintiff and preventing further relapses related to
subjecting a person diagnosed with Complex PTSD from returning to the location where the
PTSD originated and having to essentially relive the experience throughout a prolonged litigation
case. The Plaintiff argues the prior statement alone precludes a reasonable transfer of venue to
the Federal District Court ignoring every other factor listed in the Plaintiff's Response to the
Court’s Order to Show Cause why the venue should not be transferred to Hawaii under 28
U.S.C. § 1404 (a).
Issue 1B: Relationship Between Forum Non Conveniens and Forum Selection Clauses

18. | Forum non conveniens dictates that a forum which is an unnecessarily
burdensome venue for a Defendant should be changed to a venue which is appropriate yet less
burdensome. Traditionally weight has been given to the Plaintiff's choice of venue with a
balancing test between what is convenient for the Plaintiff, the choice of the Plaintiff, what is
convenient for the Defendant(s), and what is necessary for justice to occur.

19. In a similar manner, a forum selection clause in a contract attempts to
serve a similar function without a court needing to intervene. The role of the Plaintiff in this case
is switched to the party dictating the terms of the contract and the role of the Defendant is

switched to the party which is agreeing to the contract. Courts primarily intervene when justice

Page 8 of 24
 

requires in order to ensure public policy is served by the venue of litigation and that the parties
were both in a position to fairly negotiate the terms as is standard with any contract.

20. In both cases, the venue selected, as well as any alternate venues, must be
appropriate for the case to be heard. The metrics for evaluating a forum as appropriate are largely
the same; however, the Plaintiff has found significantly more case law and case law which is
more applicable to the specifics of this situation within the realm of forum selection clause
rulings. The two concepts even become intertwined in cases as can be seen in the specific case of
Wong v. PartyGaming Ltd., 589 F.3d 821 (6th Cir. 2009) referenced by the Court in the Order to
Show Cause why the venue should not be moved to the Federal District Court for the District of

Hawaii.

Section 2 — Alternate Forum is Not an Appropriate Forum

21. The first step in evaluating a forum non conveniens motion is to analyze
whether the proposed forum is, in fact, an appropriate alternative forum. See Duha, 448 F.3d at
873.

22. Asexpressed in J 18-20, the doctrine of forum non conveniens and analysis
of the enforceability of a forum selection clause are related enough to apply principles of the
analysis of the enforceability of a forum selection clause to an analysis on the doctrine of forum
non conveniens. As a result, the Plaintiff requests the Court look to Wong for guidance on the
appropriateness of a venue.

23. When evaluating the enforceability of a forum selection clause, this

court looks to the following factors: (1) ... (2) whether the designated forum would
ineffectively or unfairly handle the suit; and (3) whether the designated forum

would be so seriously inconvenient such that requiring the plaintiff to bring suit
there would be unjust.

Wong, 589 F.3d at 828.

Page 9 of 24
 

Issue 2A: Alternate Forum Would be So Seriously Prejudicial to the Plaintiff as to Prevent
Justice

24, The Plaintiff repeats and realleges 3-13 and § 15-17 hereof, as if fully set
forth herein.

25. The Plaintiff argues the proposed alternate venue would be so prejudicial
to the Plaintiff, due to the high potential for negative health impacts expressed in the previous
sections, that a decision to move the venue to the Federal District Court for the District of Hawaii
would violate the Plaintiffs constitutionally protected rights (afforded to the Plaintiff by the U.S.
Constitution Sth Amendment) by forcing him to choose between pursing justice and attempting
to avoid unnecessary psychological harm which would have an extremely high probably of
occurring.

26. No person shall be held to answer for a capital, or otherwise

infamous crime, unless on a presentment or indictment of a Grand Jury, except in
cases arising in the land or naval forces, or in the Militia, when in actual service in
time of War or public danger; nor shall any person be subject for the same offence
to be twice put in jeopardy of life or limb; nor shall be compelled in any criminal
case to be a witness against himself, nor be deprived of life, liberty, or property,

without due process of law; nor shall private property be taken for public use,
without just compensation.

U.S. Const. amend. V, full text

27. In this case, being forced to choose between psychological health and
being able to bring forth a legal case in Federal Court would be forcing the Plaintiff to choose
between depriving himself of life and depriving himself of liberty and property; something

which is fundamentally unconstitutional on 5th Amendment grounds. See Id.

Issue 2B: The Federal District Court For The Federal District of Hawaii Would Be
Ineffective and Unfairly Handle the Suit

28. Under the second factor, plaintiffs must show that a Gibraltar court

would ineffectively or unfairly handle the suit. Sec. Watch. In., 176 F.3d at 375.
Different or less favorable foreign law or procedure alone does not satisfy this

Page 10 of 24
 

 

prong. Shell, 55 F.3d at 1230. Rather, the foreign law much be such that a risk exists
that the litigants will be denied any remedy or will be treated unfairly. Id. ...
Plaintiffs contend that Gibraltar would not be an adequate forum because (1)
Gibraltar does not allow jury trials and (2) Gibraltar does not allow class-action
suits for damages.

Wong, 589 F.3d at 829.

29. “As to the plaintiff's first claim, this argument ignores our precedent
upholding an alternative forum even when jury trials were unavailable. See Interamerican Trade
Corp. v. Companhia Fabricadora de Pecas, 973 F.2d 487, 489 (6th Cir. 1992). ... Thus,
plaintiff's first argument lacks merit.” Wong, 589 F.3d at 829.

30. “The fact that parties will have to structure their case differently than

if they were litigating in federal court is not a sufficient reason to defeat a forum
selection clause.” Shell v. R.W. Sturge, Ltd., 55 F.3d 1227, 1231 (6th Cir. 1995).
Plaintiffs have not alleged that they could not bring the suit in Gibraltar, but only

that they could not bring it in class form. Thus, they have not shown that Gibraltar
would be an ineffective or unfair forum.

Wong, 589 F.3d at 829.

31. The Plaintiff references Plaintiffs Evidence Exhibits P-2; P-3; and P-4; as
if contained herein. The evidence exhibits referenced are cases which demonstrate the judicial
system in Hawaii is prejudicial and biased. From the Ist Circuit Court in the Plaintiff's initial
case in exhibit 2 to the Federal District Court for the District of Hawaii in exhibits 3 and 4, the
University of Hawaii defies the laws of probability in the amount of success they experience in
litigation which occurs in the State of Hawaii. Plaintiff's Evidence Exhibit P-5.7 demonstrates
cases where the University of Hawaii was sued pursuant to Haw. Rev. Stat. 304A-108; almost
every ruling was in favor of the University of Hawaii.

32. The Plaintiff was so disturbed by the judicial conduct he observed in the

Circuit Court in Hawaii, he became demoralized to the point of questioning whether the entire

Page 11 of 24
 

legal system in the United States was as corrupted and broken as it is in the State of Hawaii. (Ex.
P-27.1 and P-27.2).

33. In addition to the nature of legal suits (almost) always going in favor of
the University of Hawaii in the Federal District Court for the District of Hawaii, several other
factors further decrease the probability of the Plaintiff receiving a fair trial in the State of Hawaii.
The first factor is that Ronette Kawakami is the Chair of the Judicial Selection Commission for
the State of Hawaii and was nominated to the position by the Hawaii Bar Association.
Furthermore, Ronette Kawakami is the WSRSL Inns of Court head and not only runs the
meetings but has opportunities for ex-parte communication with judges at all levels of the
Hawaii Judiciary. If the mere prospect of impropriety warrants the recusal of a judge, as is stated
in the U.S. Judicial Code, the entire Federal District Court for the District of Hawaii would need
to recuse themselves due to the appearance of impropriety based on the spread of evidence and
the fact the Chairman of the Hawaii Judicial Selection Commission is a key Defendant in this
case.

34. While the Plaintiff is hesitant to directly say the Federal District Court for
the District of Hawaii is corrupt and unjust towards litigants suing the University of Hawaii; the
evidence the Plaintiff has seen based on analysis of the rulings and judicial opinions in the cases
cited makes it difficult to come to any other conclusion. The issue of racism and discrimination
based on location of origin may play a factor however the Plaintiff can only speculate on that and
as a result only notes the level of racism which exists in Hawaii is so prevalent to make a student
who was raised in Hawaii ask the Plaintiff if he really didn’t know about the racism in Hawaii
before arriving there. If the racism could be so obvious as it was to a person who consistently

argued with the Plaintiff regarding whether or not discrimination existed in Hawaii, the

Page 12 of 24
 

 

likelihood racism has become ingrained in the culture and politics in the city of Honolulu is very
high. Given the Federal District Court for the District of Hawaii is located in Honolulu, Hawaii,
the Plaintiff believes it is fair to ask if race or location of origin would impact the effectiveness
and fairness of a trial held in that District Court.

35. The Plaintiff would like to specifically note this does not apply to all
Hawaiians as there are many who are not racist or despise the Continental United States for
events which occurred over 100 years ago. Upon discussing the matter with people born, and
raised, in Hawaii (and especially people registered as Native Hawaiian), the largest level of
racism appears to exist with people who are both Hawaiian and Japanese. In this case, both
Ronette Kawakami and Mari Matsuda have Hawaiian and Japanese heritage and in both of their
actions prejudicial motives appear clearly.

36. — If there is even a chance that racial prejudice would corrupt the case the
Plaintiff respectfully requests the Federal Circuit Court rule the District Court in Hawaii is not an

appropriate venue.

Issue 2C: Changing the Venue to the Federal District Court for the District of Hawaii
Would be so seriously inconvenient such that requiring the Plaintiff to bring suit there
would be unjust

37. Plaintiff repeats and realleges § 3-13 and § 15-17 hereof, as if fully set forth herein.

Section 3 — Witnesses and Convenience of Witnesses
Issue 3A: Anticipated Witnesses and Nature of Required Discovery and Testimony
38. A-key factor not taken into account in the Court’s Order to Show Cause
why the venue should not be changed to the Federal District Court for the District of Hawaii is
the anticipated testimony of the witnesses. This was an unintended consequence of the Plaintiff

having submitted evidence in a manner which the Honorable Judge Arthur J. Tarnow was unable

Page 13 of 24

 
 

 

to access and as a result the Plaintiff would like to officially note the issue is the direct result of
the Plaintiff's mistake and the fact it was not taken into account was beyond the ability of the
Court to consider.
39. | As demonstrated in the previous section regarding expected witnesses, and

the evidence which is now properly submitted to the Federal District Court for the District of
Michigan, most of the witnesses in Hawaii have already had the vast majority of testimony
memorialized in email evidence exhibits. When considering additional information provided by
the Plaintiff for both context and comparison, the issue of determining the location for witnesses
likely to testify is based on the limited testimonial value of the Defendants in Hawaii.

40. “Furthermore, the district court improperly focused on the number of

witnesses in each location. Instead, the court should have examined the materiality and

importance of the anticipated witnesses' testimony and then determined their accessibility and
convenience to the forum.” Gates Learjet Corp. v. Jensen, 743 F.2d 1325, 1335-36 (9th Cir.
1984).

41. The 9th Appellate Court, relevant largely because the proposed alternate
forum resides in the 9th Circuit, further expands on the location of witnesses in Jensen to include
a definition of “vast majority” with regard to where the witnesses are located.

42. We also observe that the private interest factors mentioned by the
district court do not strongly support the defendants’ position on forum non
conveniens. The district court noted that “the vast majority of the witnesses reside
in the Philippines ....” Gates Learjet II, slip op. at 9. The defendants, however, admit
that the district court was not absolutely correct. In fact, 23 of the 44 witnesses,

whom the parties designated in response to interrogatories, reside in the Philippines,
which is hardly a “vast majority”.

Jensen 743 F.2d at 1335.

Page 14 of 24
43. The 9th Circuit Court also considers the issue of increased speed of travel

 

and communication, in 1981 no less, and how the argument of a forum being inconvenient has
changed relative to the Supreme Court’s decision in Gilbert regarding forum non conveniens.
The fact this opinion was written 38 years prior to this case, with technological advancement far
exceeding the change in technology from the previous 33 years, only further demonstrates the
point a forum is significantly less inconvenient with regard to physical location than it has ever
been before. The Plaintiff will further elaborate on some of these technological changes in the
section on proposed solution for witnesses (Issue 4D).
44. We also note that a district court should keep in mind that “the
increased speed and ease of travel and communication ... makes, especially when a
key issue is the location of witnesses, no forum ‘as inconvenient [today] as it was

in 1947,’ ” when the Supreme Court decided Gilbert. Manu International, S.A. v.
Avon Products, Inc., 641 F.2d 62, 65 (2d Cir.1981).

Jensen 743 F.2d at 1336.

45. The Plaintiff intends to depose witnesses from the State of Washington,
depose and have testify a large number of witnesses in the States of Illinois and Michigan, and
depose a substantial number of people who, at least on a part-time basis, reside in the District of
Columbia; makes it difficult to say the Defendants in Hawaii, or the witnesses in Hawaii, stand
to be any more inconvenienced than other witnesses (who were not at fault and have violated no
sections of the U.S. Code, or live close enough to the State of Michigan). As a result, the forum
selection in Michigan is entirely reasonable given the information necessary to proceed in this
case through discovery and testimony will largely be based on the antitrust issue despite the fact
it is only included in the original complaint in minor way by being combined within a RICO

Predicate Act.

Page 15 of 24
 

46. This will certainly change in the Plaintiff's First Amended Complaint
which will add a significant violation of Section II of the Sherman Act and likely require the
addition of parties currently not included in the initial complaint. These parties will likely
include the AALS, the NCBE, the LSAC (the only entity which is not guaranteed to be included
at this point), the Judicial Selection Commission for the State of Hawaii, the State of Michigan
Bar Association, and the State of Michigan Board of Law Examiners. This will be discussed in
significantly greater detail in Section 4, Issues 4A-SC.

47. The Plaintiff has created two variants of expected witness lists depending
on the extent to which the University of Hawaii wishes to contest every possible issue despite
having the required knowledge to admit a large number of issues. The most likely outcome is the
Associate General Counsel for the University of Hawaii will concede issues which are
documented directly in evidence, or the issues become removed from the case in a motion for
summary judgment immediately upon receipt of the Defendants’ answers.

48. Asaresult, the Plaintiff specifically references Plaintiff's Evidence
Exhibit (Redacted in the Court Docket to preserve Work Product Immunity) P-32.1 - “Expected
Witness List” as if contained herein.

49. Ignoring the fact there are likely to be a substantial number of witnesses
who are not yet identified, as a result of the additional parties and discovery regarding the site
visits to the University of Hawaii and requested universities, 22 witnesses currently exist that the
Plaintiff has reason to expect the parties to call. Of those 22 witnesses, 9 reside in the State of
Hawaii. This is also excluding the Plaintiff who, unless the Defense calls as a witness, does not
currently planning to testify. 1 of the 9 people in Hawaii will need to be a Doe Witness explicitly

for the person’s protection as stated in the motion to seal the case records. Based on the recorded

Page 16 of 24
 

 

conversations and emails there appears to be little Ronette Kawakami, Aviam Soifer, Denise
Antolini, Heather Smith-Lee, or Mari Matsuda could add by being physically present to testify.

50. As stated in the Complaint, the number of issues which exist with regard
to the University of Hawaii, which is now supported by substantial evidence as submitted
alongside this response filing, are very low. The number of issues requiring anyone to testify,
assuming the person would be truthful and forthcoming with evidence which they probably
should claim their Sth Amendment right to not incriminate themselves given the criminal nature
of RICO and Sherman Act violations, renders most of the remaining evidence involving the State
of Hawaii to be in obtainable in electronic discovery. When combined with the fact technology
makes it entirely possible to have people testify from the State of Hawaii in a trial located in the
State of Michigan; the inconvenience of the Defendants and witnesses from Hawaii appears to be
almost non-existent relative to the inconvenience the Plaintiff and closer defendants and

witnesses would experience.

Section 4 — Discussion Regarding Antitrust Cause of Action

Issue 4A: Significance of Antitrust Cause of Action in Complaint
51. The alleged antitrust violation will be significantly expanded in the First

Amended Complaint to include violations of Section II of the Sherman Act with regard to the
following entities: the American Bar Association and the American Bar Association’s Legal
Education and Accreditation “Section”; the University of Hawaii and the William S. Richardson
School of Law; the Association of American Law Schools; the National Commission of Bar
Examiners; the State of Michigan Bar Association; the State of Michigan Board of Law
Examiners; the Judicial Selection Commission for the State of Hawaii; and potentially the

LSAC.

Page 17 of 24
 

52. The LSAC may be added as the Plaintiff notes they definitely participate

 

in anticompetitive behavior however, with the GRE being permitted in some circumstances in
place of the LSAT, they are the only entity facing actual competition as the market requires and
aside from their monopoly in processing Law School Applications (almost every law school in
the United States which is accredited by the American Bar Association utilizes their services).
Furthermore, the LSAC is a minor contributor to the overall antitrust violations of the other
entities despite explicitly violating antitrust regulations by inflating the cost of processing law
school applications based on the fact their services provide very little value relative to the cost
charged; which is a clear indication of a monopoly exploiting the market to their advantage.

53. The reasons to include the LSAC are the fact they are definitely in
violation of Section II of the Sherman Act, are exploiting the market for processing law school
applicants by charging rates well above marginal cost, and the fact the American Bar
Association’s “Section” has provisions in place which dictate rules for permitting the GRE in
place of the LSAT which are anticompetitive in nature and can only be construed as to provide a
significant barrier to entry to real competition for the LSAT Exam.

54. The primary reason to not include the LSAC is the additional time and

 

burden on the Plaintiff to establish what amounts to a second antitrust violation. Further, the fact
that once the primary antitrust violation has been settled in court the number of people who have
been victimized by the LSAC, who have access to a lawyer without reason to fear the LSAC or
retaliation, will make litigation of the second antitrust violation exponentially easier and likely a
class action antitrust suit which the Plaintiff is unwilling to bring at this time.

55. Asaresult of the issues discussed in J 52-54, the Plaintiff is highly

unlikely to pursue the antitrust claim against the LSAC due to it being of minimal significance

Page 18 of 24
 

 

relative to the primary antitrust claim asserted and would waste the extremely limited resources
of the Plaintiff in this case.

56. Each of the entities named in § 51 will be alleged (or explicitly fact plead)
to have participated in a scheme to limit competition among both law schools and perspective
lawyers; conspired directly with other named entities associated with the alleged antitrust
violation; directly caused the legal education in the United States to become void of actual
innovation, quality educational value, and governmental oversight through the use of both fraud
and monopoly power which removes both the Noerr-Pennington Immunity Defense and the
Parker Immunity Defense; with an obvious and tremendous impact on both interstate and
international commerce; with a willful attempt to limit competition by creating artificial, and
arbitrary, barriers to entry in the markets of legal education, legal practice, and accreditation of
law schools; and having an overall adverse effect on perspective lawyers, actual lawyers, legal
education. By the very definition of the alleged actions stated in this paragraph, the violation of
Section II of the Sherman Act is a substantial violation in addition to being a per se antitrust

violation.

Issue 4B: Specific Evidence Supporting Antitrust Cause of Action
57. The most significant issues which will need to be demonstrated in order to
prove the previously alleged antitrust violation will be the following:
(1) The Plaintiff was actually and proximately harmed by the antitrust
violation thus providing him with a remedy as required for a cognizable claim for

relief in any court;

Page 19 of 24

 
 

 

(2) The parties, both individually and collectively, possess monopoly
power in the relevant market. United States v. Grinnell Corp., 384 U.S. 563, 570-
71 (1966).;

(3) The parties colluded together, or minimally worked together in a
manner which can only be for the purpose of obtaining or maintaining market
power developed from prohibited activities or anticompetitive activities. See
Verizon Commc'ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398,
407 (2004).;

(4) The consumers in a market are harmed by the anticompetitive
behavior by way of higher prices, decreased innovation, or decreased product
quality;

(5) The behavior affects interstate commerce;

(6) In order to overcome a Parker Immunity defense raised by a state
agent [Parker v. Brown, 317 U.S. 341 (1943)]: the State Agencies (in this case the
State Bar and State Board of Law Examiners in Michigan) are comprised of
market participants and are either acting outside the scope of the State Supreme
Courts’ mandate or the State is not actively monitoring the state agency. Goldfarb
v. Virginia State Bar, 421 U.S. 773, 791 (1975); See California Retail Liquor
Dealers Ass’n v. Midcal Aluminum, Inc., 445 U.S. 97, 105 (1980); N.C. State
Board of Dental Examiners v. FTC, 135 8S. Ct. 1101 (2015).;

(7) in order to overcome Noerr-Pennington Immunity raised by an
entity which lobbies the government for legislation, executive action, or judicial

decisions [Eastern Railroad Presidents Conference v. Noerr Motor Freight., 365

Page 20 of 24
 

 

U.S. 127 (1961), and United Mine Workers of America v. Pennington, 381 U.S.
657 (1965)], which would likely be raised by the American Bar Association
“Section” (but also could be raised by the University of Hawaii, the AALS, and
the NCBE), would need to be found to have violated antitrust regulations in
activities outside of petitioning State and Federal Agencies (or State Agencies);
the actions were misrepresentations of fact constituting unprotected speech under
the Ist Amendment (similar to defamation cases); or were actions conducted by
market participants in which the petitioner exercised market power, in an attempt
to influence standards of conduct by petitioning a governmental entity in a private
setting [See Allied Tube and Conduit Corp. v. Indian Head, Inc., 486 U.S. 492,
506-07 (1988)]. Zavaletta v. American Bar Ass'n, 721 F.Supp. 96 (E.D. Vir.
1989); Massachusetts Sch. of Law at Andover, Inc. y. Am. Bar Ass'n, 107 F.3d
1026 (3d Cir. 1997); Alexander v. Nat'l Farmers Org., 687 F.2d 1173, 1196 (8th
Cir. 1982); F.T.C. v. Superior Court Trial Lawyers Ass'n, 493 U.S. 411, 427, 110

S. Ct. 768, 777, 107 L. Ed. 2d 851 (1990); But See Allied Tube & Conduit Corp.,

at 506-507).

58. In Noerr, then, the political context and nature of the activity
precluded inquiry into its antitrust validity. Here the context and nature of the
activity do not counsel against inquiry into its validity. Unlike the publicity
campaign in Noerr, the activity at issue here did not take place in the open political
arena, where partisanship is the hallmark of decision-making, but within the
confines of a private standard-setting process. The validity of conduct within that
process has long been defined and circumscribed by the antitrust laws without
regard to whether the private standards are likely to be adopted into law. See supra,
at 1937-1938. Indeed, because private standard-setting by associations comprising
firms with horizontal and vertical business relations is permitted at all under the
antitrust laws only on the understanding that it will be conducted in a nonpartisan
manner offering procompetitive benefits, see ibid., the standards of conduct in this
context are, at least in some respects, more rigorous than the standards of conduct

Page 21 of 24
 

 

prevailing in the partisan political arena or in the adversarial process of
adjudication.

Allied Tube & Conduit Corp., 108 S. Ct. at 1940.

59. The activity at issue here thus cannot, as in Noerr, be characterized
as an activity that has traditionally been regulated with extreme caution, see Noerr,
365 US., at 141, 81 S.Ct, at 531, or as an activity that “bear[s] little if any
resemblance to the combinations normally held violative of the Sherman Act,” id.,
at 136, 81 S.Ct., at 529. And petitioner did not confine itself to efforts to persuade
an independent decisionmaker, cf. id., at 138, 139, 81 S.Ct., at 530 (describing the
immunized conduct as “mere solicitation”); rather, it organized and orchestrated
the actual exercise of the Association's decision-making authority in setting a
standard. **1941 Nor can the setting of the Association's Code be characterized as
merely an exercise of the power of persuasion, for it in part involves the exercise
of market power. The Association's members, after all, include consumers,
distributors, and manufacturers of electrical conduit, and any agreement to exclude
polyvinyl chloride conduit from the Code is in part an implicit agreement not to
trade in that type of electrical conduit. Cf. id. at 136, 81 S.Ct., at 529.

Allied Tube & Conduit Corp., 108 S. Ct. at 1941

60. ‘The Plaintiff has created a third binder with evidence exhibits related to
demonstrating the ABA, the ABA “Section”, the AALS, the NCBE, the University of Hawaii
and the WSRSL, the State of Michigan Bar Association, and the State of Michigan Board of Law
Examiners have repeated violated antitrust regulations and as a result of their actions have
created a system which limits the practice of law to (in the State of Michigan) primarily only
people who have graduated from an ABA “Section” accredited Law School and meet arbitrary
standards of character and fitness designed to further restrict competition in the legal field.
Further, the standards and rules spread by the ABA and the AALS to the State associations does
not conform to the mandates by the State Supreme Court or the Department of Education (due to
neither organization encouraging explicit discrimination against people qualified to practice the

law) resulting in decreased competition among law schools, decreased access to law schools by

Page 22 of 26
 

 

people who, for any reason, did not excel at a law school originally, and has fundamentally

decreased law school education innovation for over 100 years.

Issue 4C: Overwhelming Public Interest in the Antitrust Cause of Action Being Heard
Fairly and in a Transparent Manner

61. The antitrust element of this case is for the purpose of setting a precedent
against the behavior of the alleged entities in an effort to alter the narrow view of what is
considered “acceptable” legal education. The entire purpose of the ABA since its founding has
been to create standards by which others are required to adhere to and was significantly aided by
Christopher Columbus Langdell’s casebook method of legal education. The casebook method
necessitated the formal practice of legal education in a manner which did not exist prior to the
theory being applied at the Harvard School of Law. To this day the casebook method of teaching
is commonly found in law schools and goes by the name “the Socratic Method”; which in the
opinion of the Plaintiff is a bastardization of the method Socrates utilized. See E.g. 3 Benjamin
Jowett, The Dialogues of Plato 241-578 (3d ed. 1892).

62. The ABA has already settled once for antitrust violations and received a
slap on the wrist in the form of a consent agreement in 1996. See Plaintiff's Evidence Exhibit P-
9. Further, the ABA was documented as being out of compliance with Federal Statutes by the
Department of Education in 2016 which led to “not being able to accredit new law programs” for
less than 3 years. At some point the ABA “Section”, and frankly the ABA itself, needs to be held
accountable for blatant violations of Federal laws. Just as the University of Hawaii has
demonstrated they do not believe they should be subject to laws; the ABA and its “Section”
demonstrate repeated contempt for acts of Congress.

63. This is the rare opportunity where a person capable of litigating against the

ABA has suffered damages by their actions; which were caused by violations of the Sherman

Page 23 of 24
 

 

 

Act; with significant portions of the activity which led to the Plaintiffs current situation
occurring while the ABA “Section” was sanctioned by the Department of Education for failure to
monitor accredited law schools; it can be demonstrated the new standard developed in N.C. State
Board of Dental Examiners, 135 S. Ct. at 1117, which requires State Agencies are actively
supervised when consisting of market participants, were not actively supervised to the level
necessary to claim Parker Immunity and even if they had been by the State Supreme Court the
State supervisor would have been comprised of market participants as prohibited by Jd.; and the
person who is capable of bringing forth the litigation has had everything related to his future as a
lawyer taken from him leaving him with virtually nothing left to lose and no reason to fear
retaliation from holding the ABA, the AALS, the NCBE, State Bar Associations, State Board of
Examiners, and Law Schools accountable for antitrust behavior.

64. {63 demands that public interest and justice outweigh any concerns about
convenience to the Defendants in Hawaii. The Plaintiff prays the Federal District Court for the

Eastern District of Michigan retain this case so justice can be properly served.

Respectfully submitted via mail this Friday, January 10, 2020,

/s/ Stephen Robert Neale Young

Nghe Bebt Nike 2 —
STEPHEN ROBERT NEALE YOUNG
Pro Se Litigant

1801 N. Drexel St.

Dearborn, MI 48128

PH: (313) 510-7597

EM: srntener@gmail.com

Page 24 of 24
 

 

BLANK PAGE
 

Table of Authorities

Federal Court Cases

Allied Tube and Conduit Corp. v. Indian Head, Inc., 486 U.S. 492 (1988) .....ccecssesessssseceeseeeeees 21, 22
California Retail Liquor Dealers Ass’n v. Midcal Aluminum, Inc., 445 U.S. 97 (1980) ....ccsscseesseees 20
Eastern Railroad Presidents Conference v. Noerr Motor Freight., 365 U.S. 127 (1961) ........00 passim
E-.T.C. v. Superior Court Trial Lawyers Ass'n, 493 U.S. 411 (1990) ....esssssscsscssesessetescesseesessseseeseeeasens 21
Goldfarb v. Virginia State Bar, 421 U.S. 773 (1975) v.cesescscescessssonscccensecessnesscenscsesseneseensenstassssasensenees 20
Gulf Oil Corp. v. Gilbert, 330 U.S. 501 (1947) ou... eeesessssssscesesseessecesesececceseessaeeaescesseceeeetscssseeseesees 3, 15
Koster v. American Lumbermens Mutual Casualty Co., 330 U.S. 524 (1947) oo. eesesceeeeeeteteseceeeeecees 4
N.C. State Board of Dental Examiners v. FTC, 135 8. Ct. 1101 (2015) wc secescssscssersnsesecseees 20, 24
Parker v. Brown, 317 U.S. 341 (1943) wee csssscsssesccccccscsssesnensesssssassncsessasessosonssseassaseeesssssonseseeeesonsones 20
Piper Aircraft Co. v. Reyno, 454 ULS. 235 (1981) oe ecesscsssscerssecsscssssssecssessssssssssesecsssesseseesanseseesseees 3
United Mine Workers of America v. Pennington, 381 U.S. 657 (1965) ...eeececesssssesssceeseeeeseeseeseenees 21
United States v. Grinnell Corp., 384 U.S. 563 (1966) «0... .escceccsseresecseessecssetsesessssseessesessesenssnenteneasees 20
Verizon Commc'ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398 (2004) ........ eee 20
Duha v. Agrium, Inc., 448 F.3d 867 (6th Cir, 2006) occ eeeeceneeseeeesereereeseneeesseerensessasaesesseseaes passim
Interamerican Trade Corp. v. Companhia Fabricadora de Pecas, 973 F.2d 487

(6th Cir, 1992) oo. cecesscesessssecsssesessescecesessecesceeseecsaeseeceeceeceacsssesseetesesssarsesassessssnsesacesssasesseusssesesseseoessees 11
Security Watch, Inc. v. Sentinel Systems, Inc., 176 F.3d 369 (6th Cir. 1999)... seseessseessereetsseeeees 10
Shell v. R.W. Sturge, Ltd., 55 F.3d 1227 (6th Cir. 1995) oc cccssssssesesessseeessssssssessssssssnesessssneseseeeeees 11
Wong v. PartyGaming Ltd., 589 F.3d 821 (6th Cir. 2009) oo cssscsssesssssssssseeeessesesscnessersseesenes 9, 11
Alexander v. Nat'l Farmers Org., 687 F.2d 1173 (8th Cir. 1982) .....cscsssesssesssssseesssnessssessseensenesees 21
Gates Learjet Corp. v. Jensen, 743 F.2d 1325 (9th Cir. 1984) oo... csscesssseensseenssstessenesseeeeeneeees 14, 15
Manu International, S.A. v. Avon Products, Inc., 641 F.2d 62 (2d Cir.1981) occ eeeessecsessssesseeseoes 15
Massachusetts Sch. of Law at Andover, Inc. v. Am. Bar Ass'n, 107 F.3d 1026 (3d Cir. 1997) ........... 21
Zavaletta v. American Bar Ass'n, 721 F.Supp. 96 (E.D. Vit. 1989) oo. ecccssscsesssssctsneseceetssnnsereees 21

United States Constitutional Amendments
ULS. Const. Amend. 1 ou... ceeeeessssccesssensesseecesessecceeesesscesecsessssessscsesussassacncseusecssosessessusensseueseesseseseonsoneees 21
U.S. Const. Amend. 5 .....ecccccccsscsssssscccsssccessecssscseseacessnccessaceseasecceeassaseseeaeecsceesssuesassessnessseaeaseesessesens 10, 17
United States Congressional Acts
15 U.S.C. § 1 et SQ. occ eeccsesesessesenenessessescsessesssssassesssscssessceesneessacsnseaseeeseessessessesssssaessssssssenseseeesass passim
18 ULS.C. § 1961 et Seq. oe eeeceeeeeeseeesccesesssscesesceseesssanssceecseeesssseecseesessessesneaseneseesensnasenessenseaennentes 15, 17

28 U.S.C. § 1404 (a) cccsssssssssssssscsssssssssssssvesssssssssssssesssssevsccsecssssssssesssessceseseeeeseesesesccceceesensussesseseeseteeseees 3,8
 

 

2B U.S.C. § 1915 (NL) cesssssesscssssssessssssssssssssssscscsssssesececesssessescessssuscesssssusssessassssseessssssvesessssssusessesssssvece 4,5
State Supreme Court Rules

Haw, Super. Ct. R. 1.9 .cccccccessccsscssecssscssssscsssssscsscsecssessesseccsessseaevsceesesaesessauesessessusetesaccrsvsuseeencasenees 4,5
Books
3 Benjamin Jowett, The Dialogues of Plato 241-578 (3d ed. 1892) ....ccccccscesessssssessssessscsseressseseeceees 23
 

5 aS i
Iv "Loz Asenugag 991095 1ersog “5° @ “Thkd 3 “PIERO! 204 YOU $) BuBeyoeT SIUL “mey TUSPYs fe
JOYS HH id BuIpuas ul asn 404 Kt@tOs PePIAoad 51 Pu MErAUVs [BISOd “S' aun Jo AUOdoud BY] 5] BUIBEATLS |My,

 

 

2405 5036 9930 6226 B185 49 0078 5009,0014 6226

weeitah Es

sre eee

A * Mailed from 48128 _ 04260009000312

PRIORITY MAILLEGAL
F POSTAGE REQUIRED

SIZE

>

 

 

ca UNITED STATES’
B POSTAL SERVICE.

 

STEPHEN R YOUNG
1801 DREXEL ST
DEARBORN MI 48128-1162
. £

Pes , :
"10" US. DISTRICT,GOURT CLERK
231 WLAFAYETTE BLVD FLS :
ROOM 599, oN ay
DETROIT. MI 48226-2700 °

 

VISIT US AT USPS.COM?
ORDER FREE SUPPLIES ONLINE

 

5
a
e
5
=
&
wy
i
&

Electronic Rate Approved #038555749

 

 

 

\,

 

Up,
~/O,
Soy
Ry 288,
ip & / M5 2

ip

eS

DATE OF DELIVERY ‘SPECIFIED

Sy

3

Legal Flat Rate Envelope
EP14L February 2014

aay
OD: 15x 9.5

}

-P§00001000060,:

ye

USPS TRACKING”*INCLUDED*,,
INSURANCE INCLUDED#-2>

* Domestie only

ACUSTOMS DECLARATION
LABEL MAY: BE REQUIRED.

WHEN. USE®-INTERNATIONALLY,

a
“$

73) PICKUP AVAILABLE

PRIORITY’
OR MAIL

PRESS FIRMLY TO SEAL

 

 

 

 
